Exhibit 10.2

 
FIRST AMENDMENT AND CONSENT TO CREDIT AGREEMENT


This FIRST AMENDMENT AND CONSENT TO CREDIT AGREEMENT (this "Amendment") is
entered into and effective as of May 18, 2007 among PEOPLES ENERGY CORPORATION,
an Illinois corporation (the "Borrower"), the Banks party hereto and BANK OF
AMERICA, N.A., as Administrative Agent (the "Administrative Agent"). Capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Credit Agreement (as defined below).


RECITALS


WHEREAS, the Borrower, the Banks and the Administrative Agent are party to that
certain Credit Agreement dated as of June 13, 2006 (as amended and modified from
time to time, the "Credit Agreement");


WHEREAS, the Borrower, the Banks and the Administrative Agent are party to that
certain consent letter dated as of March 14, 2007 (the "Consent") that allowed
the Borrower to use an alternative rating mechanism based solely on the Credit
Rating of the Borrower as determined by Standard & Poors Rating Services (the
"First Alternative Rating Mechanism").


WHEREAS, the Borrower requests (a) to provide a Parent Guaranty (defined below),
(b) to deliver financial statements based on the Parent instead of the Borrower
and make certain changes in connection therewith and (c) to replace the First
Alternative Rating Mechanism with a second alternative rating mechanism based on
the Parent's credit rating as determined by both Standard & Poors Rating
Services and Moody's Investors Service (the "Second Alternative Rating
Mechanism").


WHEREAS, the Required Banks are willing to consent to the Second Alternative
Rating Mechanism and amend the Credit Agreement to reflect the Parent Guaranty,
the Parent financial statements and the other changes in connection therewith,
subject to the terms set forth herein as more fully set forth below.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:


AGREEMENT


1. Amendments to Credit Agreement.


(a) New Definitions. The following definitions are added to Section 1.1 of the
Credit Agreement in the appropriate alphabetical order to read as follows:


"First Amendment Effective Date" means May 18, 2007.


"Funded Debt" of any Person means, without duplication, the sum of (a) all
Indebtedness of such Person for borrowed money, except to the extent such
Indebtedness is "non-recourse" to such Person or recourse for payment of such
Indebtedness is limited to specific assets of such Person (whether or not
included on a consolidated balance sheet of such Person), (b) the principal
portion of all obligations of such Person under capital lease obligations, (c)
all obligations,
 

--------------------------------------------------------------------------------


 
contingent or otherwise, relative to the face amount of all letters of credit
issued to support Indebtedness of the kinds referred to in clauses (a) and (b)
above, (d) Guaranty Obligations of such Person with respect to Indebtedness and
obligations of the type described in clauses (a) through (c) hereof, of another
Person Guaranteed by such Person; provided that such obligations are required to
be reported as liabilities on a balance sheet of such Person prepared in
accordance with GAAP (and without duplication of any liability already appearing
as a liability on such balance sheet); and further provided that, in the event a
Guaranty Obligation is limited as to dollar amount, such Guaranty Obligation
shall not exceed such limitation, and (e) all Indebtedness and obligations of
the type described in clauses (a), (b), and (c) hereof of another Person,
secured by a Lien on any property of such Person whether or not such
Indebtedness or obligations has been assumed by such Person. Notwithstanding the
foregoing, Funded Debt shall not include trust preferred securities, if any,
shall not include interest on Indebtedness that is accrued in the ordinary
course of business and shall not include intercompany Indebtedness.


"Guaranty Obligations" means, with respect to any Person, without duplication,
any obligations (other than endorsements in the ordinary course of business of
negotiable instruments for deposit or collection) guaranteeing any Funded Debt
of any other Person in any manner, whether direct or indirect, and including
without limitation any obligation, whether or not contingent, (a) to purchase
any such Funded Debt, or (b) to advance or provide funds or other support for
the payment or purchase of such Funded Debt or to maintain working capital,
solvency or other balance sheet condition of such other Person. The amount of
any Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness in respect of which
such Guaranty Obligation is made; provided that, in the event a Guaranty
Obligation is limited as to dollar amount, such Guaranty Obligation shall not
exceed such limitation.


"Parent" means Intergrys Energy Group, Inc., a Wisconsin corporation, and its
permitted successors and assigns.


"Parent Capitalization" means, as of any date of determination thereof, the sum
of (a) Parent Net Worth excluding accumulated other comprehensive income and
loss plus (b) Parent Total Funded Debt.


"Parent Guaranty" means that certain Guaranty, dated as of May 18, 2007, between
the Parent and the Administrative Agent.


"Parent Net Worth" means, as of any date of determination thereof, the amount
reflected as shareholders equity upon a consolidated balance sheet of the Parent
and its Subsidiaries, as determined in accordance with GAAP.


"Parent Total Funded Debt" means all Funded Debt of the Parent and its
Subsidiaries, without duplication, on a consolidated basis, as determined in
accordance with GAAP.


2

--------------------------------------------------------------------------------


 
"Permitted Energy Transactions" means commodity sale, purchase or option
agreements or other commodity transactions or purchase or sale of weather
derivatives entered into by the Borrower or any Principal Subsidiary in the
ordinary course of the energy or energy related industry for non-speculative
purposes relating to the purchase or sale of electric power, electric power
transmission capacity, natural gas, natural gas transportation capacity, natural
gas storage, generation spark spreads, heating oil, crude oil, propane, coal or
currency.


"Principal Subsidiary" means (a) any of Wisconsin Public Service Corporation,
Upper Peninsula Power Company, WPS Resources Capital Corporation, WPS Energy
Services, Inc., the Borrower and their respective successors and (b) any other
Subsidiary, whether owned directly or indirectly by the Parent, which, with
respect to the Parent and its Subsidiaries taken as a whole, represents at least
twenty percent (20%) of the Parent's consolidated assets or the Parent's
consolidated net income (or loss), as shown on the most recent financial
statements delivered to the Administrative Agent pursuant to Section 7.3.


(b) Existing Definitions. The following definitions in Section 1.1 of the Credit
Agreement are amended and restated in their entirety to read as follows:


"Capital Ratio" means, as of any date of determination thereof, the ratio,
rounded downwards to two decimal points, of (a) Parent Total Funded Debt to (b)
Parent Capitalization.


"Credit Documents" means this Agreement, the Notes, the Fee Letters, the Master
Letter of Credit Agreement, the Applications, the Letters of Credit and the
Parent Guaranty.


"Credit Rating" means, at any time, the long-term senior unsecured non-credit
enhanced debt rating of the Parent as determined by Standard & Poors' Ratings
Services and/or Moody's Investors Service.


"GAAP" means generally accepted accounting principles in the United States
applied on a consistent basis and subject to Section 1.3.


"Indebtedness" of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, or upon which interest payments
are customarily made, (c) all obligations of such Person under conditional sale
or other title retention agreements relating to property purchased by such
Person to the extent of the value of such property (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business), (d) all obligations, other than
intercompany items, of such Person issued or assumed as the deferred purchase
price of property or services purchased by such Person which would appear as
liabilities on a balance sheet of such Person (other than trade payables), (e)
all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on
 
3

--------------------------------------------------------------------------------


 
property owned or acquired by such person, whether or not the obligations
secured thereby have been assumed, (f) all Guaranty Obligations of such Person,
(g) the principal portion of all obligations of such Person under (i) capital
lease obligations and (ii) any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product of such
Person where such transaction is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease in accordance with GAAP, (h)
all obligations of such Person to repurchase any securities which repurchase
obligation is related to the issuance thereof, including, without limitation,
obligations commonly known as residual equity appreciation potential shares, (i)
the net obligations of such Person in respect of interest rate protection
agreements, foreign currency exchange agreements, Permitted Energy Transactions
or other interest or exchange rate hedging arrangements, and (j) the maximum
amount of all outstanding performance and standby letters of credit issued or
banker's acceptance facilities created for the account of such Person and,
without duplication, all drafts drawn thereunder (to the extent unreimbursed).
The Indebtedness of any Person shall include the recourse Indebtedness of any
partnership or unincorporated joint venture and for which such Person is legally
obligated.


(c) Addition of Section 1.3. The Credit Agreement is amended by adding the
following Section 1.3 in proper numerical order:
 
    Section 1.3. Accounting Terms. In the event that any changes occur in GAAP
after the date of this Agreement and such changes result in a material variation
in the method of calculation of financial covenants or other terms of this
Agreement, then the Borrower, the Agent and the Lenders agree to amend such
provisions of this Agreement so as to equitably reflect such changes in order
that the criteria for evaluating the Borrower’s or the Parent’s financial
condition, as the case may be, will be the same after such changes as if such
changes had not occurred. Notwithstanding the foregoing, any entity that is not
a Subsidiary but would be required to be consolidated in the financial
statements of the Borrower or Parent, as the case may be, because of FIN 46, (i)
shall not be considered a "Subsidiary" for purposes of this Agreement and (ii)
shall not be included in any computation of any financial covenant herein.
 
(d) Section 5.3. Section 5.3 of the Credit Agreement is amended and restated in
its entirety to read as follows:


All financial statements heretofore delivered to the Banks showing historical
performance of the Borrower for each of the Borrower's fiscal years ending on or
before September 30, 2005, have been prepared in accordance with generally
accepted accounting principles applied on a basis consistent, except as
otherwise noted therein, with that of the previous fiscal year. Each of such
financial statements fairly presents on a consolidated basis the financial
condition of the Borrower and its Subsidiaries as of the dates thereof and the
results of operations for the periods covered thereby. The Parent and its
Subsidiaries have no material contingent liabilities other than those disclosed
in the Parent's financial statements or in comments or footnotes thereto, or in
any
 
4

--------------------------------------------------------------------------------


 
report supplementary thereto, most recently furnished to the Banks as of the
time such representation and warranty is made, including reports of the Parent
filed with the SEC from time to time. Since September 30, 2005 through the
Effective Date, there has been no event or series of events which has resulted
in a Material Adverse Effect.


(e) Section 6.2(b). Sub-Section 6.2(b) of the Credit Agreement is amended by
adding the words "and in the Parent Guaranty (except Section 3(c) of the Parent
Guaranty)" after the parenthetical "(except the last sentence of Section 5.3)".


(f) Section 7.3. Sub-Sections 7.3(a) and (b) of the Credit Agreement are amended
and restated in their entirety to read as follows


(a) The Borrower will furnish to the Banks and their respective duly authorized
representatives such information respecting the business and financial condition
of the Parent as any Bank may reasonably request; and without any request, the
Borrower will furnish each of the following to the Administrative Agent:


(i) within one hundred twenty (120) days after the end of the Parent's fiscal
year, a copy of the Parent's financial statements for such fiscal year,
including the consolidated balance sheet of the Parent for such year and the
related statement of income and statement of cash flow, as certified by
independent public accountants of recognized national standing selected by the
Parent in accordance with GAAP with such accountants' opinion to the effect that
the financial statements have been prepared in accordance with GAAP and present
fairly in all material respects in accordance with GAAP the consolidated
financial position of the Parent and its Subsidiaries as of the close of such
fiscal year and the results of their operations and cash flows for the fiscal
year then ended and that an examination of such accounts in connection with such
financial statements has been made in accordance with generally accepted
auditing standards and, accordingly, such examination included such tests of the
accounting records and such other auditing procedures as were considered
necessary in the circumstances;


(ii) within sixty (60) days after the end of each of the three quarterly fiscal
periods of the Parent during the term hereof, a consolidated unaudited balance
sheet of the Parent, and the related statement of income and statement of cash
flow, as of the close of such period, all of the foregoing prepared by the
Parent in reasonable detail in accordance with GAAP and certified by the
Parent’s chief financial officer, treasurer, secretary or assistant treasurer as
fairly presenting the financial condition as at the dates thereof and the
results of operations for the periods covered thereby; and


(iii) within five (5) days after Parent files a Form 8-K with the SEC, a copy of
said form 8-K.


5

--------------------------------------------------------------------------------


 
Financial reports required to be delivered pursuant to subsections (i), (ii) and
(iii) of this Section 7.3(a) above shall be deemed to have been delivered on the
date on which such report has been posted on the SEC’s website at www.sec.gov,
and such posting shall be deemed to satisfy the financial reporting requirements
of subsections (i), (ii) and (iii) of Section 7.3(a) above, provided that, in
each instance the Borrower shall provide all other reports and certificates
required to be delivered under this Section 7.3 in the manner set forth in
Section 11.8.


(b) At the time of delivery of the financial statements provided for in
subsection (i) and (ii) of Section 7.3(a) above, the Borrower will deliver a
Compliance Certificate executed by the chief financial officer, treasurer,
secretary or assistant treasurer of each of the Borrower and the Parent,
substantially in the form of Exhibit 7.3 hereto (i) demonstrating compliance
with the covenants contained in Sections 7.5 and 7.6 and (ii) stating that no
Default or Event of Default exists, or if any Default or Event of Default does
exist, specifying the nature and extent thereof and what action the Borrower
proposes to take with respect thereto.


(g) Section 7.5(a). Sub-Section 7.5(a) of the Credit Agreement is amended and
restated in its entirety to read as follows:


(a) The Borrower will not during the term of this Agreement sell, lease or
otherwise dispose of more than fifteen percent (15%) of the "regulated"
consolidated fixed assets of the Borrower. For purposes of this Section 7.5(a)
the amount of consolidated fixed assets shall be determined using the net book
value of such assets at the time of such sale, lease or disposition.


(h) Section 8.1.


(i) Sub-Section 8.1(c) of the Credit Agreement is amended and restated in its
entirety to read as follows:


(c) default by (i) the Borrower in the observance or performance of any
provision hereof or of any other Credit Document not mentioned in (a) or (b)
above or (ii) the Parent in the observance or performance of any provision of
the Parent Guaranty, which is not remedied within thirty (30) days after notice
thereof shall have been given to the Borrower or the Parent, as applicable, by
the Administrative Agent, provided that, with respect only to Section 7.7, if
Borrower has made good faith efforts to cure such default, then the Borrower
shall be afforded an additional period of time to cure such default, such
additional cure period not to exceed thirty (30) days;


(ii) Sub-Section 8.1(d) of the Credit Agreement is amended and restated in its
entirety to read as follows:


(d) (i) failure of the Borrower to pay when due, or failure of the Parent to pay
when due, Indebtedness of such party in an aggregate principal amount of
$35,000,000 or more, or (ii) default shall occur
 
6

--------------------------------------------------------------------------------


 
under one or more indentures, agreements or other instruments under which any
Indebtedness of the Borrower or Indebtedness of the Parent, in either case in an
aggregate principal amount of $35,000,000 or more, and such default shall
continue for a period of time sufficient to permit the holder or beneficiary of
such Indebtedness or a trustee therefor to cause the acceleration of the
maturity of any such Indebtedness or any mandatory unscheduled prepayment,
purchase or funding;


(iii) Sub-Section 8.1(f) of the Credit Agreement is amended by replacing, at the
beginning of such sub-Section, the word "Borrower" with the words "the Borrower
or the Parent".


(iv) Sub-Sections 8.1(h) of the Credit Agreement is amended by replacing
"$15,000,000" with "$35,000,000".


(i) Exhibit 7.3. Exhibit 7.3 to the Credit Agreement is hereby amended and
restated in its entirety to be in the form as set forth on Exhibit 7.3 attached
hereto.


2. Consent. The Administrative Agent and the Required Banks hereby consent to
the Second Alternative Rating Mechanism as set forth on Schedule 1.1 attached
hereto.


3. Effectiveness; Conditions Precedent. This Amendment shall not be effective
until the following conditions have been satisfied:


(a) Documentation. Receipt by the Administrative Agent of copies of (i) this
Amendment duly executed by the Borrower and the Required Banks and (ii) the
Parent Guaranty duly executed by the Parent and the Administrative Agent.


(b) Secretary's Certificate. With respect to the Parent, receipt by the
Administrative Agent of (i) the Articles of Incorporation, together with all
amendments, recently certified by the appropriate governmental authority, (ii)
the bylaws (or comparable constituent documents) and any amendments thereto,
(iii) resolutions of the Board of Directors authorizing the execution and
delivery of the Guaranty and the consummation of the transactions contemplated
thereby and (iv) specimen signatures of the persons authorized to execute such
documents on the Parent's behalf, certified in each instance by its Secretary or
an Assistant Secretary.


(c) Opinions. Receipt by the Administrative Agent of an opinion or opinions from
counsel to the Borrower and the Parent relating to this Amendment and the
Guaranty, in form and substance satisfactory to the Administrative Agent,
addressed to the Administrative Agent on behalf of the Lenders and dated as of
the date hereof.
 
(d) Fees. The payment of all fees and expenses then due and payable.


4. Ratification of Credit Agreement. The term "Credit Agreement" as used in each
of the Credit Documents shall hereafter mean the Credit Agreement as amended and
modified by this Amendment. Except as herein specifically agreed, the Credit
Agreement, as amended by this Amendment, is hereby ratified and confirmed and
shall remain in full force and effect according to its terms. The Borrower
acknowledges and consents to the modifications set forth herein and agree that
this Amendment does not impair, reduce or limit any of its obligations under the
Credit
 
7

--------------------------------------------------------------------------------


 
Documents (including, without limitation, the indemnity obligations set forth
therein) and that, after the date hereof, this Amendment shall constitute a
Credit Document.


5. Authority/Enforceability. The Borrower represents and warrants as follows:


(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.


(b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person's legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be subject to (i)
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors' rights generally and (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).


(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.


(d) The execution and delivery of this Amendment does not (i) violate,
contravene or conflict with any provision of its organizational documents or
(ii) materially violate, contravene or conflict with any law, regulation, order,
writ, judgment, injunction, decree or permit applicable to it.


6. Representations and Warranties of the Borrower. The Borrower represents and
warrants to the Administrative Agent and the Banks that (a) the representations
and warranties of the Borrower set forth in Section 5 of the Credit Agreement
are true and correct in all material respects as of the date hereof, (b) after
giving effect to this Amendment, no event has occurred and is continuing which
constitutes a Default or an Event of Default and (c) as of the First Amendment
Effective Date the Parent's Credit Rating (i) as determined by Standard & Poors'
Ratings Services is BBB+ and (ii) as determined by Moody's Investors Service is
A3.


7. Counterparts/Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Amendment by telecopy shall be effective as an
original and shall constitute a representation that an original shall be
delivered promptly upon request.


8. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF ILLINOIS.


[remainder of page intentionally left blank]




8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered and this Amendment shall be
effective as of the date first above written.




BORROWER     PEOPLES ENERGY CORPORATION,
as Borrower


By: /s/ Bradley A. Johnson  
Name: Bradley A. Johnson  
Title: Treasurer   




9

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT   BANK OF AMERICA, N.A.,
as Administrative Agent


By: /s/ John P. Wofford  
Name: John P. Wofford  
Title: Vice President   






BANKS     BANK OF AMERICA, N.A.,
as a Bank and an Issuing Bank


By: /s/ John P. Wofford  
Name: John P. Wofford  
Title: Vice President   






JPMORGAN CHASE BANK, N.A.,
as a Bank


By: /s/ Helen D. Davis  
Name: Helen D. Davis   
Title: Vice President   




ABN AMRO BANK, N.V.,
as a Bank


By: /s/ Kris Grosshans  
Name: Kris Grosshans   
Title: Managing Director  




ABN AMRO BANK, N.V.,
as a Bank


By: /s/ Ece Bennett   
Name: Ece Bennett   
Title: Director   




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., CHICAGO BRANCH,
as a Bank


By: /s/ Masakazu Sato  
Name: Masakazu Sato   
Title: Deputy General Manager 


10

--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION,
as a Bank


By: /s/ David M. Hirsch  
Name: David M. Hirsch  
Title: Vice President   




CITIBANK, N.A.,
as a Bank


By: /s/ Amit Vasani   
Name: Amit Vasani   
Title: Vice President   




MORGAN STANLEY BANK,
as a Bank


By:     
Name:     
Title:     




THE NORTHERN TRUST COMPANY,
as a Bank


By: /s/ Karen E. Dahl  
Name: Karen E. Dahl   
Title: Vice President   




SUNTRUST BANK,
as a Bank


By: /s/ Yann Pirio   
Name: Yann Pirio   
Title: Vice President   




BMO CAPITAL MARKETS FINANCING, INC.,
as a Bank


By: /s/ Cahal Carmody  
Name: Cahal Carmody   
Title: Vice President   


11

--------------------------------------------------------------------------------






FIFTH THIRD BANK (CHICAGO), A MICHIGAN BANK CORPORATION,
as a Bank


By: /s/ Kim Puszczewicz  
Name: Kim Puszczewicz  
Title: Vice President   




UBS LOAN FINANCE LLC,
as a Bank


By: /s/ Mary E. Evans  
Name: Mary E. Evans   
Title: Associate Director  


By: /s/ Irya R. Otsa   
Name: Irya R. Otsa   
Title: Associate Director  




12

--------------------------------------------------------------------------------




EXHIBIT 7.3


FORM OF COMPLIANCE CERTIFICATE
 
This Compliance Certificate is furnished to Bank of America, N.A, as
Administrative Agent pursuant to the Credit Agreement (the "Credit Agreement")
among Peoples Energy Corporation, the Banks from time to time party thereto, and
Bank of America, N.A., as Administrative Agent dated as of June 13, 2006, as
amended. Unless otherwise defined herein, the terms used in this Compliance
Certificate have the meanings ascribed thereto in the Credit Agreement.
 
THE UNDERSIGNED HEREBY CERTIFY THAT:
 
1.  The undersigned are duly elected or appointed officers of Peoples Energy
Corporation and Integrys Energy Group, Inc., holding the respective titles set
forth below their signatures hereto;
 
2.  The undersigned have reviewed the terms of the Credit Agreement and have
made, or have caused to be made under their supervision, a detailed review of
the transactions and conditions of Integrys Energy Group, Inc. and its
Subsidiaries during the accounting period covered by the financial statements
for the fiscal [quarter][year] ended __________, 20__ delivered pursuant to
Section 7.3(a) of the Credit Agreement;
 
3.  The examinations described in paragraph 2 did not disclose, and the
undersigned have no knowledge of, the existence of any condition or event which
constitutes a Default or an Event of Default during or at the end of the
accounting period covered by the above referenced financial statements or as of
the date of this Compliance Certificate, except as set forth below. Without
limitation to the foregoing, except as noted below the Borrower is in compliance
with Section 7.5 and Section 7.6 of the Credit Agreement; and
 
4.  Schedule 1 attached hereto sets forth (i) financial data and computations
evidencing compliance with certain covenants of the Credit Agreement, all of
which data and computations are true, complete and correct, and are made in
accordance with the terms of the Credit Agreement, and (ii) the list of
Subsidiaries in existence as of the date hereof.
 
Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:
 

       

The foregoing certifications, together with the list set forth in Schedule 1
hereto and the financial statements delivered with this Compliance Certificate
in support hereof, are made and delivered this ________ day of __________, 20___
.
 
______________________________________
______________________________________
_________________
_________________, Integrys Energy Group, Inc.
_________________
_________________, Peoples Energy Corporation





13

--------------------------------------------------------------------------------




SCHEDULE 1 TO COMPLIANCE CERTIFICATE
Compliance Calculations for Credit Agreement
 
CALCULATION AS OF ___________ ____, 20___
 


A. Capital Ratio (Sec. 7.6)
   
1. Parent Total Funded Debt
$  
 
2. Parent Net Worth, excluding accumulated other comprehensive income/loss
$  
 
3. Sum of Line A1 plus Line A2
$  
 
4. Capital Ratio
_____:1.00
(ratio of (A) Line A1 to (B) Line A3 not to exceed 0.65 to 1.00)



 
List of Subsidiaries:
 


14

--------------------------------------------------------------------------------




SCHEDULE 1.1
INTEREST RATES AND FEES




S & P/ Moody's Senior Unsecured Rating of the Parent
A/ A2 or higher
A-/ A3
BBB+/ Baa1
BBB/ Baa2
BBB-/ Baa3
lower than BBB-/ Baa3
Commitment Fee Rate
0.060%
0.070%
0.080%
0.100%
0.125%
0.200%
Base Rate Margin
0.0%
0.0%
0.0%
0.0%
0.0%
0.0%
LIBOR Margin
0.250%
0.300%
0.400%
0.500%
0.625%
0.875%



Any change in a Credit Rating of the Parent (and if applicable, any change in
fees or interest payable hereunder based on such Credit Rating), shall be
effective as of the date such change is announced by the applicable rating
agency.


* If the Parent is split-rated and the ratings differential is one level, the
higher rating will apply. If the Parent is split-rated and the ratings
differential is two levels or more, the rating level one below the higher level
will apply. If at any time the Parent has no Moody's rating or no Standard &
Poors' rating, the "Lower than BBB-/Baa3" level will apply; provided, however,
that in such event the Borrower may propose an alternative rating agency or
mechanism in replacement thereof, subject to the written consent of the Required
Banks, such consent not to be unreasonably withheld, delayed or conditioned.


15

--------------------------------------------------------------------------------

